        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 UNITED STATES OF AMERICA,                              CR 20–13–BU–DLC

                     Plaintiff,

        vs.                                                   ORDER

JOSHUA RODNEY MEECH,

                     Defendant.


      On June 19, 2020, a Grand Jury charged Defendant Joshua Rodney Meech

with making a false statement during a firearms transaction, in violation of 18

U.S.C. § 922(a)(6). (Sealed Doc. 1.) Specifically, the Indictment charges:

      That on or about April 4, 2020, at Bozeman and within Gallatin County,
      in the State and District of Montana, [Meech], in connection with his
      acquisition and attempted acquisition of a firearm, namely a Sig Sauer,
      model P320, 9 mm semi-automatic pistol, from Bob Wards & Sons,
      Inc. Bozeman, Montana, a licensed dealer, knowingly made a false and
      fictitious written statement to Bob Wards & Sons, Inc., which statement
      was intended and likely to deceive Bob Wards & Sons, Inc., as to a fact
      material to the lawfulness of such sale and acquisition of said firearm
      to the defendant under Chapter 44 of Tile 18, in that the defendant
      represented at item 11(h) on ATF Form 4473, Firearms Transaction
      Form, dated April 4, 2020, the defendant was not subject to a court
      restraining order, all in violation of 18 U.S.C. § 922(a)(6).

(Id.) In short, the government alleges that Meech lied in answering Question 11.h

on ATF Form 4473.



                                        -1-
        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 2 of 11



      Citing Federal Rules of Criminal Procedure 12(b)(3)(B)(iii) and (v),

respectively, Meech argues that the Indictment lacks specificity and fails to state an

offense. (Doc. 25 at 3.) Consequently, he moves the Court to dismiss the

Indictment and immediately release him from custody. (Id.) He goes on to

contend that he did not lie, because the protective order against him fails to qualify

as a “Restraining Order” as defined in ATF Form 4473. (Id. at 4.) The

government opposes the motion. (Doc. 27.) For the following reasons, Meech’s

motion is denied.

                                 LEGAL STANDARDS

      The Constitution provides those accused of a crime the right “to be informed

of the nature and cause of the accusation[.]” U.S. Const. amend. VI. To that end,

the Federal Rules of Criminal Procedure require that a criminal indictment contain

“a plain, concise, and definite written statement of the essential facts constituting

the offense charged[.]” Fed. R. Crim. P. 7(c)(1).

I.    Rule 12(b)(3)(B)(iii) Motion to Dismiss for Lack of Specificity

      Courts review an indictment “in its entirety” and with “common sense and

practicality.” United States v. Berger, 473 F.3d 1080, 1103 (9th Cir. 2007)

(internal citations omitted). The test is not “whether [the indictment] could have

been framed in a more satisfactory manner,” but “whether it conforms to the

minimal constitutional standards.” United States v. Awad, 551 F.3d 930, 935 (9th

                                         -2-
         Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 3 of 11



Cir. 2009) (emphasis added). An indictment meets constitutional and procedural

muster if it “state[s] the elements of the offense charged with sufficient clarity to

apprise a defendant of the charge against which he must defend and enable him to

plead double jeopardy.” United States v. Hinton, 222 F.3d 664, 672 (9th Cir.

2000).

      Furthermore, as long as the applicable statute clearly sets out the crime’s

essential elements, “[t]he use of a ‘bare bones’ information—that is one employing

the statutory language alone—is quite common and entirely permissible” in the

Ninth Circuit. United States v. Woodruff, 50 F.3d 673, 676 (9th Cir. 1995)

(quoting United States v. Crow, 824 F.2d 761, 762 (9th Cir. 1987)). Consequently,

“the language of the statute may be used in the general description of an offence,”

as long as it is “accompanied with such a statement of the facts and circumstances

as will inform the accused of the specific offence . . . with which he is charged.”

Hamling v. United States, 418 U.S. 87, 117–18 (1974).

II.   Rule 12(b)(3)(B)(v) Motion to Dismiss for Failure to State an Offense

      “[T]he district court is bound by the four corners of the indictment” in ruling

on a pre-trial motion to dismiss for failure to state an offense. United States v.

Boren, 278 F.3d 911, 914 (9th Cir. 2002). Distinguished from pre-trial motions to

dismiss premised on other grounds—where the court may take evidence and make

factual determinations—the court considering a motion for failure to state an

                                         -3-
        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 4 of 11



offense “must accept the truth of the allegations in the indictment.” Id. “The

indictment either states an offense or it doesn’t.” Id. To ensure that “the

respective provinces of the judge and jury are respected,” a Rule 12(b)(3)(B)(v)

motion to dismiss “cannot be used as a device for a summary trial of evidence.”

Id. To that end, “[t]he Court should not consider evidence not appearing on the

face of the indictment.” Id.

                                      DISCUSSION

       Meech advances three arguments in support of his motion to dismiss the

Indictment. He contends that the failure to “reference . . . any particular restraining

order to which [he] was subject” renders the Indictment constitutionally

insufficient. (Doc. 26 at 2 (emphasis in original).) Meech next argues that the

Indictment fails to state an offense, because his allegedly false answer “is not

‘material’ to the sale of the firearm.” (Id. at 5.) Finally, he insists that the

government cannot prove that he lied, because the operative court order does not

qualify as a “Restraining Order” as defined by ATF Form 4473 Question 11.h, and

asks that the Court rule it inadmissible in advance of trial. (Id. at 6.) Taking each

argument in turn, the Court is persuaded neither that it should dismiss the

Indictment, nor that it should deem the operative protective order inadmissible.




                                          -4-
        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 5 of 11



I.     The Indictment’s specificity sufficiently serves its constitutional
       purpose.

       Because the relevant statute “clearly sets out the crime’s essential elements,”

the relatively “bare bones” nature of the Indictment is “entirely permissible.” See

Woodruff, 50 F.3d at 676. The Indictment charges Meech with violating 18 U.S.C.

§ 922(a)(6). (Sealed Doc. 1.) In relevant part, § 922(a)(6) makes it a crime for any

person, in connection with the attempted acquisition of a firearm, to “knowingly []

make any false or fictitious oral or written statement . . . intended or likely to

deceive [] a licensed . . . dealer . . . with respect to any fact material to the

lawfulness of the sale.” As Meech points out, the applicable model jury instruction

provides the four essential elements of proof required for an offense charged under

§ 922(a)(6): (1) the specified dealer was a licensed firearms dealer; (2) in

connection with attempting to acquire the specified firearm from the specified

dealer, the defendant made a false statement; (3) the defendant knew the statement

was false; and (4) the false statement was material. Ninth Cir. Manual of Model

Crim. Jury Inst. No. 8.58. The statutory language of § 922(a)(6) clearly tracks the

essential elements of proof of the crime. Therefore, standing alone, the

Indictment’s minimalist style does not render it constitutionally infirm.

       Furthermore, the Indictment accompanies the language of the statute with a

statement of facts and circumstances that is sufficiently specific to inform Meech

of the crime with which he is charged. See Hamling, 418 U.S. at 117–18. The
                                       -5-
        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 6 of 11



Indictment alleges that Meech attempted to purchase a pistol by knowingly making

a false statement to a firearms dealer about a fact material to the lawfulness of the

sale. (Sealed Doc. 1.) It specifies that the Meech falsely responded to Question

“11(h) on ATF Form 4463” by stating that he “was not subject to a court

restraining order.” (Id.) It identifies the location and date of the charged activity

and names the firearms dealer. (Id.) Down to make, model, and caliber, it

describes in detail the gun Meech attempted to buy. (Id.)

      That the Indictment contains “no reference to any particular restraining

order” (Doc. 26 at 2) is of no consequence. Again, a valid indictment serves two

central purposes: (1) “[i]t . . . sufficiently apprise[s] the defendant of the charges

against him in order to enable him to prepare a defense”; and (2) it allows him to

plead jeopardy against a later prosecution. Woodruff, 50 F.3d at 677. Here, the

Indictment tracks the language of the statute and is accompanied by sufficiently

specific facts that: inform Meech of the crime charged and enable him to prepare a

defense; and allow him to plead double jeopardy in the future. The Indictment has

served its intended functions.

      Therefore, the Court denies Meech’s motion to dismiss the Indictment for

lack of specificity.




                                          -6-
        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 7 of 11



II.   It is for the jury to decide whether the allegedly false statement was
      material.

      Meech supports his contention that the Indictment fails to state an offense by

improperly asking the Court to make a factual determination as to whether Bob

Wards & Sons, Inc. relied on the allegedly false statement. (Doc. 26 at 6.) That is,

he urges the Court to decide whether the government has carried its burden of

proof on an essential element of the crime: materiality. As the government points

out, the Ninth Circuit decidedly put this determination out of district court judges’

hands in United States v. Moore, 109 F.3d 1456 (9th Cir. 1997).

      In Moore, the court applied the so-called Gaudin rule to offenses charged

under § 922(a)(6). The constitutional problem in Gaudin “arose because the

district court handled the issue of materiality of [] alleged false statements—which

is an essential element of the crime—as a matter for the court to decide, not the

jury.” Moore, 109 F.3d at 1463 (citing United States v. Gaudin, 515 U.S. 506

(1995)). The Supreme Court explained that such an approach violated the Fifth

and Sixth Amendments, which together “require criminal convictions to rest upon

a jury determination that the defendant is guilty of every element of the crime with

which he is charged, beyond a reasonable doubt.” Gaudin, 515 U.S. 506, 509–10,

522–23 (emphasis added). And while Gaudin involved alleged violations of 18

U.S.C. § 1001, the Ninth Circuit equally applied its holding to the materiality

element necessary to prove an offense under § 922(a)(6)—the crime at issue here.
                                       -7-
        Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 8 of 11



Moore, 109 F.3d at 1464. Therefore, under Gaudin and Moore, the Court cannot

decide whether or Meech’s “answering Question 11.h in the negative . . . [was]

‘material’ to the sale of the firearm by the vendor” as Meech so urges. (Doc. 26 at

5.)

       Furthermore, even if materiality was a matter for the Court to decide,

whatever discovery reveals on this element is irrelevant to Meech’s motion to

dismiss the Indictment for failure to state an offense. As already set out, the Court

“is bound by the four corners of the indictment” and “must accept the truth of the

allegations” contained therein. Boren, 278 F.3d at 914. “The indictment either

states an offense or it doesn’t,” id., and Meech offers no argument that the

Indictment here doesn’t. Instead, he asks the Court to invade the province of the

jury and conduct a summary trial without any evidentiary record. The Court

declines the invitation and denies Meech’s motion to dismiss the Indictment for

failure to state an offense.

III.   Without any argument as to why the protective order should be
       excluded in limine, Meech’s motion to do so is denied.

       Meech admits that his third argument may raise a factual defense improperly

included in a pretrial motion to dismiss. (Doc. 26 at 7.) It does. Rule 12(b)

motions are limited to considerations of “such matters as former jeopardy, former

conviction, former acquittal, statute of limitations, immunity, and lack of


                                        -8-
         Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 9 of 11



jurisdiction.” United States v. Nukida, 8 F.3d 665, 670 (9th Cir. 1993) (citation

and alteration omitted).

       In contrast, Meech’s final argument attacks whether the evidence supports

the second element of proof under § 922(a)(6): whether he made a false statement.

Specifically, he argues that the protective order to which he was subject does not

qualify as a “Restraining Order” as defined by Question 11.h, nor as a “Court

Order” as defined by a distinct firearms offense. 1 (Doc. 25 at 3.) Thus, the

argument goes, Meech did not lie when he answered “no” to the question, “Are



1
  Asserting that the terms of ATF Form 4473 “Question 11.h and § 922(g)(8) [] are functional
equivalents,” Meech argues that the statutory language of § 922(g)(8), a separate firearms
offense, should be incorporated into the government’s burden of proof in this § 922(a)(6) case.
(Doc. 25 at 3.) However, the case on which Meech relies for his incorporation argument is
distinguishable. Although the defendant there, too, was charged with violating § 922(a)(6), the
Second Circuit noted that “[t]he statutory language of § 18 U.S.C. 922(g)(8)(A) [was] relevant
because the parties agreed that the government bore the burden of proving the [operative
protective] order complied with its [§ 922(g)(8)(A)] language.” United States v. Bramer, 956
F.3d 91, 92 n.1 (2d Cir. 2020) (emphasis added). The Bramer court went on to explain why it
took no issue with the parties’ agreement: the only difference it saw between the hearing
requirement on ATF Form 4473 and the hearing condition contained in § 922(g)(8) is that the
Form says that the operative court order must have been “issued after a hearing which the person
received actual notice of and had an opportunity to participate in”, while the statutory language
says the order must have been “issued after a hearing of which such person received actual
notice, and at which such person had an opportunity to participate[.]” Id. at 94 n.4. While the
Court agrees that there appears to be no functional difference between the language of Form
4473 and § 922(g)(8) as it relates to the hearing requirement, the parties here have not agreed—
as they did in Bramer— that § 922(g)(8) should be incorporated to direct the government’s
burden of proof at trial. Contrary to Meech’s sweeping assertion, Bramer does not stand for the
proposition that the elements of § 922(g)(8) should be incorporated into all § 922(a)(6) cases.
Absent any Bramer-like agreement between the parties to do so, the Court rejects Meech’s
efforts to inject the statutory language of § 922(g)(8) into this case. But if at trial the government
fails to prove that the operative order qualifies as a “Restraining Order” under ATF Form 4473
Question 11.h, Meech remains free to move for a Rule 29 judgment of acquittal, like the Bramer
defendant did. See Bramer, 956 F.3d at 95.
                                                -9-
       Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 10 of 11



you subject to a court order restraining you from harassing, stalking, or threatening

your child or an intimate partner or child of such partner?” (See Doc. 26 at 3.) If

the Court finds, as it does, that a Rule 12(b) motion to dismiss is an improper

vehicle for this argument, Meech asks that it be construed as a motion in limine to

preclude the protective order’s introduction at trial. (Id. at 7.) The Court grants his

request and considers his argument related to the protective order as a motion in

limine. However, even so construed, the Court finds Meech’s argument

unpersuasive.

      “Motions in limine are procedural devices to obtain an early and preliminary

ruling on the admissibility of evidence.” BNSF Ry. Co. v. Quad City Testing Lab.,

Inc., 2010 WL 4337827, *1 (D. Mont. Oct. 26, 2010). “Typically, a party moves

in limine when it believes that mere mention of the evidence at trial would be

highly prejudicial and could not be remedied by instruction to disregard.” Black’s

Law Dictionary, 1109 (9th ed. 2009). A motion in limine “should not be used to

resolve factual disputes or weigh evidence,” but instead is appropriate only where

“the evidence [is] inadmissible on all potential grounds.” United States v. King,

2019 WL 1167834, *1 (D. Mont. Mar. 13, 2019). District courts have broad

discretion in considering and ruling on motions in limine. See Luce v. United

States, 469 U.S. 38, 41 n.4 (1984).



                                        - 10 -
       Case 2:20-cr-00013-DLC Document 29 Filed 09/14/20 Page 11 of 11



      Meech advances no reason why the protective order at issue here is

inadmissible. Instead, he asks the Court to resolve a factual dispute about the point

at which he allegedly lied. Specifically, he contends that he did not lie when he

answered “no” to Question 11.h, because the protective order against him did not

qualify as a “Restraining Order” as described by Question 11.h’s instructions. (See

Doc. 26 at 3–4.) At trial, the government bears the burden to prove him wrong.

But Meech’s request to exclude undisputedly relevant evidence from the jury’s

consideration simply because he believes it fails to support the government’s case

is denied.

                                      ORDER

      For the foregoing reasons, IT IS ORDERED that Meech’s motion (Doc. 25)

is DENIED.

      DATED this 14th day of September, 2020.




                                       - 11 -
